[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an interpleader action. The Comptroller has deposited with the court the $10,000.00 bond proceeds at issue. Deputy Sheriff Warren Tingley died in July of 1994. Sheriff Tingley had provided a bond pursuant to C.G.S. § 6-39 in order to assure that he would faithfully discharge the duties of his office and answer all damages which any person may sustain due to his unfaithfulness or neglect.
An interlocutory judgment of interpleader was entered on March 18, 1998.
The claims filed in this matter are listed on Schedule A hereof and total $46,694.01. Since there is only $10,000.00 available, the court will distribute the $10,000.00 on a pro rata share of 21.42%. The pro rata share due each party who has filed a claim is listed on Schedule A hereof.
The Clerk of the Court is hereby ordered to make disbursements in accordance with said pro rata shares as appear on Schedule A. If any of the checks are not deliverable and are returned, the Court will enter orders on such amounts. CT Page 6628
Rittenband, J.
 SCHEDULE A
RITTENBAND, J.
The court file indicates that the following parties assert the following claims:
CLAIM      PRO RATA SHARE
1. State of CT, Bureau of            $918.57       $196.76 Collections Services
2. Hoffman Fuel Co.                 $773.00       $165.58
3. C.B. Development Corp.          $8,640.00     $1,850.69
4. Stephanie Paglia                $2,040.00       $436.97
5. Westbrook Honda                   $825.00       $176.72
6. Housing Authority, Town         $3,344.35       $716.37 of Westport
7. Howard Rubenstein               $1,671.86       $358.12
8. Robert Brassington              $2,165.33       $463.83
9. Seth Meyer                        $330.00        $70.69
10. Carol Pulliam-Alkaul           $1,200.00       $257.05
11. Mirco Enterprises, Inc.       $1,899.90       $406.97
12. Mohamed Tawfik                 $1,860.00       $398.43
13. William and Jean Stanek        $2,000.00       $428.50
14. Major Machinery Corp.          $1,991.85       $426.68
15. Karla Wyman (assignee of         $675.00       $144.60 Andy's Oil Service) CT Page 6629
16. Kenneth Thomas                   $701.00       $150.16
17. Bank of New York Delaware        $847.50       $181.55
18. Acquarius, Inc. (No amount     $1,836.51       $393.38 specified in statement of claim)
19. Kenneth Bulow                  $1,424.89       $305.22
20. Bay Loan  Investment Bank                           $5,901.25     $1,264.05
21. Fleet Bank                     $5,648.00 $1,207.62
TOTAL         $46,694.01    $10,000.00
North American Bank  Trust did not file a claim.